Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-10, 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US PG Pub 2013/0289640) in view of Xi et al. (US PG Pub 2013/0261687).
Regarding claims 1-2, 7-10, 19-20, Zhang et al. discloses a system and method for facilitating selection of at least one vector for delivering electrical stimulation to a chamber of the patient’s heart via electro-stimulation device, the system comprising: a display screen 172; and a controller configured to initiate capture threshold testing comprising: present, at the display screen, a plurality of vectors, wherein each vector represents a different combination of electro-stimulation electrodes used to deliver the electrical stimulation ([0018-0019]); measure a first parameter for each of the plurality of vectors using the electro-stimulation electrodes ([0058]); present, at the display screen, the measured first parameter for each of the plurality of vectors (Table 1); receive a selection of a set of vectors from the plurality of vectors as a selected first subset of the plurality of vectors in response to the presenting on the display screen the measured first parameter for each of the plurality of vectors ([0058-0059]); determine a second parameter for each of the vectors of the first subset of the plurality of vectors ([0059]); present, at the display screen, the determined second parameter for each of the vectors of the first subset of the plurality of vectors; receive a further selection of a vector from the received first subset of the plurality of vectors, in response to the presented determined capture threshold, for delivery of electrical stimulation to the patient’s heart ([0059]); and program the electro-stimulation device to use the selected vector when delivering electrical stimulation to the patient’s heart ([0060]).  Zhang et al. does not expressly disclose the first parameter is an electrical delay and the second parameter is a capture threshold.  Xi et al. teaches it is known in the art to look at electrical delay times (“RV-LV” delay) and the capture threshold as a first parameter and second parameter, respectively, when selecting pacing vectors ([0037]), therefore providing “an expedited test procedure is provided wherein only a subset of the total number of possible pacing vectors is initially tested to identify acceptable pacing vectors, thereby reducing the amount of time and effort needed to identify suitable vectors and, in particular, simplifying clinician workflow.” ([0006]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang et al. 
Regarding claims 5 and 17, Zhang et al. discloses determining a phrenic nerve stimulation threshold value for the first sub-set of the plurality of vectors ([0057]); and present, at the display screen, the determined phrenic nerve stimulation threshold value for each of the plurality of vectors (Table 1).

Claims 3-4, 6, 11-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US PG Pub 2013/0289640) in view of Xi et al. (US PG Pub 2013/0261687) as applied to claims 1-2, 5, 7-10, 17, 19-20 above, and further in view of Tarin (US PG Pub 2008/0059492).
Regarding claims 3-4, 6, 11-14, 18, Zhang et al. discloses measuring an electrical pacing impedance for each of the plurality of vectors using the electro-stimulation electrodes ([0059]); and presenting at the display screen, the measured electrical delay ([0059]; Table 1) but does not expressly disclose sort on the display screen the plurality of vectors based on the measured electrical pacing impedance.  Tarin teaches a table of entries comprising at least a first and second column, where the first column is sorted by a criteria (e.g. last name) ([0055]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang et al. to provide the sorting procedure as taught by Tarin in order to better organize the information for efficient visualization. 
Regarding claims 15-16, Zhang et al. does not expressly disclose after receiving the selection of the first column, receiving a selection of a second column; and in response to the receiving the selection of the second column, sorting the table by the first column and if duplicate entries exist in the first column, sorting the duplicate entries by the selected second column.  Tarin teaches a table of entries 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480.  The examiner can normally be reached on M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA S LEE/Primary Examiner, Art Unit 3792